Case 1:20-cv-22471-DPG Document 60-1 Entered on FLSD Docket 09/29/2020 Page 1 of 3




                     EXHIBIT 1
Case 1:20-cv-22471-DPG Document 60-1 Entered on FLSD Docket 09/29/2020 Page 2 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 20-cv-22471-DPG


   NORTH AMERICAN SUGAR INDUSTRIES INC.,

                                             Plaintiff,

                               v.

   XINJIANG GOLDWIND SCIENCE & TECHNOLOGY
   CO., LTD., GOLDWIND INTERNATIONAL
   HOLDINGS (HK) LTD., DSV AIR & SEA INC.,
   BBC CHARTERING USA, LLC, and
   BBC CHARTERING SINGAPORE PTE LTD.,

                                             Defendants.


      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO STAY BRIEFING
         SCHEDULE FOR DEFENDANTS’ RULE 12(b)(2) MOTIONS TO DISMISS

          This cause comes before the Court on Plaintiff North American Sugar Industries Inc.’s

   (“American Sugar’s”) Motion to Stay Briefing Schedule for Defendants’ Rule 12(b)(2) Motions

   to Dismiss (the “Motion”). Dkt. No. __. The Court has reviewed the Motion, and being

   otherwise fully advised in the premises, it is hereby:

          ORDERED AND ADJUDGED that the Motion is GRANTED. The briefing schedule

   for the motions to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(2)

   filed by defendants BBC Chartering USA, LLC, BBC Chartering Singapore PTE Ltd., DSV Air

   & Sea Inc., and Goldwind International Holdings (HK) Ltd. (Dkt. Nos. 49, 52-53) is hereby

   stayed pending the Court’s disposition of American Sugar’s motion for leave to conduct

   jurisdictional discovery, Dkt. No. 59.
Case 1:20-cv-22471-DPG Document 60-1 Entered on FLSD Docket 09/29/2020 Page 3 of 3




         DONE and ORDERED in Chambers at Miami-Dade County, Florida this ____ day of

   September 2020.

                                               ______________________________
                                               DARRIN P. GAYLES
                                               UNITED STATES DISTRICT JUDGE
